Citation Nr: 1610603	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-34 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for residuals of pneumonia.

2. Entitlement to service connection for a respiratory disability, to include sinusitis.

3. Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1956 to November 1960 and from October 1961 to August 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) and January 2011 rating decision by the Atlanta, Georgia RO.  The August 2010 rating decision, in pertinent part, denied service connection for COPD.  The January 2011 rating decision denied service connection for a sinus infection and pneumonia.  In December 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review.  Additional evidence, including private treatment records, was received with a waiver of AOJ review later in December 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran's proposed theory of entitlement to service connection for his respiratory disabilities is based on an allegation of exposure to asbestos in service.  In various statements and at the December 2015 Board hearing, he alleged that he was exposed to asbestos while serving aboard the U.S. Coast Guard Cutter Yakutat from 1956 to 1960.  Alternatively, he contends he was also exposed to asbestos while serving on construction duty razing old buildings at the U.S. Coast Guard Academy.  

Under VA's guidelines for development of evidence in claims alleging disability due to exposure to asbestos in service, development for information regarding the extent of any exposure to asbestos in service is necessary.  While service personnel records related to active duty were obtained, no actual narrative from the service department confirmed whether or not the Veteran's duties during his periods of active duty service would have exposed him to asbestos.  See M21-1, Part IV.ii.1.I.3 and Part IV.ii.2.C.2.h.    

A May 2010 private treatment record notes an assessment of resolving hospital-acquired pneumonia.  In a letter received in April 2011, the Veteran's private treatment provider noted he had diagnosed COPD and that a CT scan showed symptoms consistent with emphysema.  He reported the Veteran's medical history was complicated by the fact that he had significant asbestos exposure in the Coast Guard and had a history of smoking.  He opined that the Veteran's pulmonary dysfunction "is related at least in part to his asbestos exposure while in the United States Coast Guard" and that it was "more than likely" that his lung function is impaired, in part, due to asbestos exposure.  In an April 2012 letter, the same physician noted he had diagnosed hypoxic chronic respiratory failure secondary to emphysema.  He opined the etiology was a combination of exposure to toxic substances while in the Coast Guard and tobacco smoking.  In a letter received in May 2013, he noted two long nodules had also been diagnosed and opined they were "also likely associated with asbestos exposure."  On October 2013 VA examination, COPD was diagnosed.  The examiner noted the current pulmonary function test and X-rays did not support a diagnosis of chronic obstructive lung disease.  The examiner noted that the Veteran did not have a history of asthma attacks.  He checked the box on the VA examination form indicating he had an inactive bacterial lung infection.  He noted the Veteran was hospitalized in December 2012 for acute respiratory failure.  The examiner opined the Veteran's COPD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the Veteran's service treatment records showed episodic respiratory conditions, which indicates they were acute and transitory.  He noted the Veteran's lungs were evaluated as normal on November 1956, October 1960, and September 1961 examinations.  He also noted the last documented record of a lung complaint in service was in 1959, about 50 years before private treatment records mention breathing problems in 2009.  He also cited the Veteran's reported 48-year smoking history and noted smoking is an established cause of COPD.  In a disability benefits questionnaire (DBQ) received in December 2015, the private physician diagnosed non-allergic rhinitis.  In a separate DBQ received at the same time, he diagnosed emphysema, COPD, chronic respiratory failure, chronic dyspnea, and hypoxia.  The physician opined the etiology of the Veteran's disease is exposure to toxic substances, like asbestos, and noted he was exposed to asbestos while serving on a Coast Guard ship for three years.  He opined the Veteran's lung nodules are indicative of asbestos exposure, and that such exposure, along with the Veteran's smoking history, was the most likely cause of his lung disease.  As there is conflicting evidence regarding the nature and etiology of the Veteran's variously diagnosed respiratory disabilities, an examination to secure a medical advisory opinion that resolves the matter is necessary.  

The Veteran's service treatment records have been uploaded to VA's electronic filing system (Veterans Benefits Management System (VBMS)).  However, parts of a copy of a report of an examination that appears to have been performed on separation from the second period of active duty service are illegible.  Notably, it appears to show his lungs were evaluated as abnormal, as an inspiratory wheeze was noted.  Given the significance of notations related to the lungs with respect to the service connection claims, the Veteran's service treatment records must be rescanned so that the examination report is legible in its entirety.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should advise the Veteran that the complete records of his treatment for any lung disability (including from Dr. Brion Lock) are pertinent evidence that is outstanding, and ask him to submit an authorization for VA to secure such records.  The AOJ should secure all such records for the record.  If any private records sought are not received pursuant to VA's request, the AOJ should advise him that ultimately it is his responsibility to ensure that pertinent private treatment records are received.  

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his lungs from July 2010 to the present (to specifically include the reports of his treatment at the Tennessee Valley Healthcare System).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should arrange for the Veteran's service treatment records to be rescanned so that the report of the examination that appears to have been performed as part of his separation from the second period of active duty service is legible in the electronic record.

4. The AOJ should then arrange for all development required in claims of service connection based on exposure to asbestos in service, to include ascertaining the nature and extent of any such exposure while the Veteran was serving on the USS Yakutat and/or participating in razing buildings at the U.S. Coast Guard Academy.

5. The AOJ should then arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology of any lung disability found, and specifically whether such is related to any exposure to asbestos in service.  The AOJ should advise the examiner notice of its findings regarding the extent of the Veteran's exposures, if any, to asbestos on active duty service.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) any/each lung disability found, specifically indicating whether or not he has or has had the noted diagnoses of pneumonia, COPD, emphysema, chronic respiratory failure, and hypoxia.  If a respiratory disability entity noted in the record is not found on examination, the discrepancy must be explained (i.e., was it misdiagnosed, resolved since, etc.).  

(b) Please identify the likely etiology for each lung disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include the diagnosed upper respiratory infections and abnormal lung evaluation and/or any exposure to asbestos therein?  

If a lung disability is determined to be unrelated to the Veteran's service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions and comment on the opinions in the matter already in the record.

6. The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

